ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 11th day of October, 2013,
ORDERED, by the Court of Appeals of Maryland, that Kenneth Raymond White is hereby disbarred by consent, effective immediately, from the further practice of law in the State of Maryland for violating Maryland Lawyers’ Rule of Professional Conduct 8.4(c) and (d); and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Kenneth Raymond White from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.